DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “prescribed criteria” should be –prescribed criterion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub No: 2022/0076580 A1, hereinafter Park) in view of Lesher et al. (US Pub No: 2019/0196501 A1, hereinafter Lesher).
Regarding Claim 1:
	Park teaches:
A platooning system for causing multiple vehicles to travel in a platoon, comprising.  Paragraph [0048] describes an electronic device 100 that is used to help a lead vehicle and follower vehicles to platoon.
a transmission device mounted on each vehicle and configured to transmit driving information regarding a driving state of the vehicle.  Paragraph [0084] describes a processor 170 that transmits the information to another vehicle in the platoon.  This paragraph also describes that the processor 170 can receive information from another vehicle in the platoon.
a reception device mounted on each vehicle and configured to receive the driving information of at least one of the vehicles.  Paragraph [0084] describes a processor 170 that transmits the information to another vehicle in the platoon.  This paragraph also describes that the processor 170 can receive information from another vehicle in the platoon.
and a control device mounted on each vehicle and configured to control an operation of the vehicle based on the driving information.  Paragraph [0053] describes a main ECU 240 that controls the overall operation of an electronic device included in the vehicle.  Paragraph [0054] describes what particular devices within the vehicle the control device can control.
Park does not teach an order of the vehicles in the platoon and an order of the vehicles based on an ascending order of driving performances of the vehicle.
Lesher teaches:
a management device configured to set an order of the vehicles in the platoon.  Paragraph [0043] describes vehicles forming a platoon P by communicating with each other locally for self-ordering.   
wherein the management device is configured to arrange the vehicles from a front end to a rear end with respect to a travel direction in an ascending order of driving performances of the vehicles.  Paragraph [0063] describes a platoon rearrangement computer system 300 to provide platoon control and management for arranging two or more vehicles cooperatively traveling as a platoon based on their relative braking capabilities and other brake-related performance characteristics.  Paragraph [0043] describes vehicles forming a platoon P by communicating with each other locally for self-ordering.   
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Yasuda to show an order of the vehicles in the platoon and an order of the vehicles based on an ascending order of driving performances of the vehicle.  One would have been motivated to do so because ordering the platoon of vehicles based on their highest deceleration helps to mitigate the change of collision because the platoon leader will be able to decelerate quick enough to avoid a collision of a non-platooning vehicle darting into the path of the platoon vehicles ([0010] of Lesher).
Claim 5 is substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
Lesher teaches:
The platooning system according to claim 1, wherein the driving performance of each vehicle is determined based on a vehicle specification including at least one of a braking performance, a minimum turning radius, an acceleration performance, and a size of the vehicle.  Paragraph [0063] describes a platoon rearrangement computer system 300 to provide platoon control and management for arranging two or more vehicles cooperatively traveling as a platoon based on their relative braking capabilities and other brake-related performance characteristics.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lesher and further in view of Tarkiainen et al. (US Pub No: 2020/0064140 A1, hereinafter Tarkiainen).
Regarding Claim 3:
Park and Lesher teach the above inventions in claim 1.  Park and Lesher do not teach a management device configured to acquire multiple travel routes to a given destination and to select one of the acquired travel routes that the platoon can travel along.
Tarkiainen teaches:
The platooning system according to claim 1, wherein the management device is configured to acquire multiple travel routes to a given destination and to select one of the acquired travel routes that the platoon can travel along.  Paragraph [0063] describes a route and platoon planning service (RPPS) 706 that determines a set of candidate routes 724 for a platoon.  The RPPS 706 determines which route to use from the set of candidate routes.  A selected route may be communicated 730 from an RPPS 706 to a platoon management module 704.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Tarkiainen to show a management device configured to acquire multiple travel routes to a given destination and to select one of the acquired travel routes that the platoon can travel along.  One would have been motivated to do so to determine which of the route options support at least one of the identified platoon configurations so that it can be determined which vehicle can join the platoon ([0021] of Tarkiainen).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lesher and further in view of Sujan et al. (US Pub No: 2019/0171227 A1, hereinafter Sujan).
Regarding Claim 4:
Park and Lesher teach the above inventions in claim 1.  Park and Lesher do not teach management device that rejects inclusion of a vehicle into a platoon when the driving performance of a vehicle is below a prescribed criterion.
Sujan teaches:
The platooning system according to claim 1, wherein the management device is configured to reject inclusion of a vehicle into the platoon when the driving performance of the vehicle is below a prescribed criteria.  Paragraph [0030] describes that a platoon may reject a vehicle if the health of the vehicle is below a health threshold of the platoon.  Paragraph [0031] describes that the health indicators are based on the number of fault codes, time to last service event, maximum power capability, maximum brake capability, and stopping distance.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Sujan to show management device that rejects inclusion of a vehicle into a platoon when the driving performance of a vehicle is below a prescribed criterion.  One would have been motivated to do so to reduce the risk of a vehicle leaving a platoon because when this happens, the platoon parameters become inefficient due to limitations imposed by the health conditions ([0021] of Sujan).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lesher and further in view of Kallenbach et al. (WO 2019068398 A1, hereinafter Kallenbach).
Regarding Claim 6:
Park and Lesher teach the above inventions in claim 5.  Park and Lesher do not teach a formation of platoon being arranged to fully use a width of a pathway on which the platoon travels.
Kallenbach teaches:
The platooning system according to claim 5, wherein the management device is configured to set the formation of the platoon and the arrangement of the vehicles to fully use a width of a pathway on which the platoon travels.  Paragraph [0045] and figure 1 describes a vehicle F1 and F2 that are required to use the full required track width SB.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Kallenbach to show the formation of platoon being arranged to fully use a width of a pathway on which the platoon travels.  One would have been motivated to do so to continue fuel-efficient driving ([0045] of Kallenbach).

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lesher and further in view of Kondo (JP 6432834 B2, hereinafter Kondo).
Regarding Claim 7:
Park and Lesher teach the above inventions in claim 5.  Park and Lesher do not teach a management device configured to change the formation and arrangement of the platoon to reduce the total length of the platoon immediately before the platoon reaches a section where a time during which the section can be passed is limited or when the platoon is passing the prescribed section.
Kondo teaches:
The platooning system according to claim 5, wherein the management device is configured to change the formation of the platoon and the arrangement of the vehicles so as to reduce the total length of the platoon immediately before the platoon reaches a prescribed section where a time during which the section can be passed is limited or when the platoon is passing the prescribed section.  Paragraph [0009] describes a case where the length of the formation 10 is longer than the length of the confluence section 4.  In this case, the head vehicle 2 is in a row 10 is divided into a small row (front row 11 and rear row 12) shorter than the length of the merging section 4.  These two rows are created before the leading car of the row arrives at the start point of the confluence section.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Kondo to show a management device configured to change the formation and arrangement of the platoon to reduce the total length of the platoon immediately before the platoon reaches a section where a time during which the section can be passed is limited or when the platoon is passing the prescribed section.  One would have been motivated to do so that all the cars can pass an intersection without having to wait at a light, traffic, or other obstacles.

Regarding Claim 8:
	Kondo teaches:
The platooning system according to claim 7, wherein the vehicle at a front end of the platoon is provided with a notifying device for making a notification to a vehicle occupant, and when the management device changes at least one of the formation of the platoon and the arrangement of the vehicles immediately before the platoon reaches the prescribed section or when the platoon is passing the prescribed section, the notifying device makes a notification to the vehicle occupant.  Paragraph [0065] describes a presence/absence of a division using a condition formula, described in paragraph [0067].  Paragraph [0068] describes a leading vehicle 2 that notifies the following vehicles 2b to 2d when to adjust their inter-vehicle distance or platoon arrangement.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lesher and further in view of Kelkar et al. (US Pub No: 2020/0042017 A1), hereinafter Kelkar).
Regarding Claim 9:
Park and Lesher teach the above inventions in claim 5.  Park and Lesher do not teach an external environment recognizing device mounted on each following vehicle to determine the external environment, the control device being mounted so that the it can recognize another vehicle located ahead of the vehicle on which the control device is mounted, and a control device that controls the vehicle based on a signal received by the reception device on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted.
Kelkar teaches:
The platooning system according to claim 5, further comprising an external environment recognizing device mounted on each following vehicle and configured to recognize environment ahead of the vehicle on which the external environment recognizing device is mounted.  Paragraph [0058] describes principal image sensors 112a - 112f are oscillated to capture images of the external environment of the principal vehicle 106.
wherein the control device mounted on each following vehicle is configured such that, when the external environment recognizing device of the vehicle on which the control device is mounted recognizes another vehicle located ahead of the vehicle on which the control device is mounted with respect to a travel direction.  Paragraph [0058] describes principal image sensors 112a - 112f are oscillated to capture images of the external environment of the principal vehicle 106.  Paragraph [0054] describes that these sensors can sense objects in the surrounding environment.  This can include vehicles.
the control device controls the vehicle on which the control device is mounted based on a signal received by the reception device of the vehicle on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted.  Paragraph [0036] describes an input/output device that can be used for controlling different vehicle features such as vehicle components, systems, and subsystems.  Paragraph [0046] describes a vehicle control system.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Lesher to incorporate the teachings of Kelkar to show an external environment recognizing device mounted on each following vehicle to determine the external environment, the control device being mounted so that the it can recognize another vehicle located ahead of the vehicle on which the control device is mounted, and a control device that controls the vehicle based on a signal received by the reception device on which the control device is mounted and a position of the vehicle located ahead of the vehicle on which the control device is mounted..  One would have been motivated to do so that the follower vehicle can determine where the leader vehicle is and what the leader vehicle plans to do.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasuda (US Pub No: 2019/0286163 A1): An automatic driving control device (100) includes a recognition unit (130) which recognizes a peripheral situation of an automatic driving vehicle, and driving control units (120 and 160) which automatically control acceleration/deceleration and steering of the automatic driving vehicle on the basis of the peripheral situation recognized by the recognition unit, performs control such that a host vehicle and the other vehicles perform platooning on the basis of a result of the communication with other vehicles, selects one or more vehicles satisfying a first condition as a preceding vehicle among platooning vehicles, and determines that the one or more vehicles separately travel as the preceding vehicle preceding the platooning vehicles by a distance larger than an inter-vehicle distance between the platooning vehicles.
Bayley (US Pub No: 2019/0373419 A1): Systems and methods for maintaining voice communications between platooning vehicles, vehicles and other non-platooning vehicles, and with a Network Operations Controller (NOC) is disclosed. In various embodiments, the voice communications are maintained over a direct vehicle-to-vehicle link and/or a cellular link either between vehicles or with the NOC. Also disclosed is a PTT protocol with an interrupt feature that allows a first driver to interrupt a second driver while the second driver is transmitting. Also disclosed is using the system and methods for maintaining voice communications among drivers of tractor-trailer trucks operating in a platoon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665